Citation Nr: 0401829	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-07 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from February 1943 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
in Chicago, Illinois (RO).

In October 2002 correspondence, the veteran requested a 
videoconference hearing before the Board.  In a report of 
contact by the RO dated in March 2003, it was clarified that 
the veteran wished to have his claims folder sent directly to 
the Board without having a hearing.  

The issue of entitlement to service connection for a back 
disorder is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed February 1951 rating decision, the RO 
denied service connection for a back disability.

2.  Evidence received subsequent to the RO's February 1951 
rating decision denying service connection for a back 
disability includes evidence that was not previously of 
record and raises a reasonable possibility of substantiating 
the veteran's claim. 


CONCLUSIONS OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
explicitly provides that, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  In 
addition, the definition of "new and material evidence" 
contained in 38 C.F.R. § 3.156(a) was amended, effective 
August 29, 2001.  Compare 38 C.F.R. § 3.156(a) (2000), with 
38 C.F.R. § 3.156(a) (2003).  The record reflects that the 
veteran's claim to reopen the issue of entitlement to service 
connection for a back disorder was received in May 2002. 

Evidence considered at the time of the 1951 rating decision 
includes service medical records and VA medical records.  The 
veteran's service records revealed that on discharge 
examination, a notation was made that the veteran had injured 
his back in 1945 at a New Guinea dispensary.  Physical 
examination revealed that the back was normal and there were 
no findings relating to a back injury.

A VA hospital summary dated in December 1950 revealed that 
the veteran was diagnosed with acute, recurrent lumbosacral 
strain.  Upon discharge, the back was noted to be treated and 
improved.  

By a rating decision in February 1951, the RO denied service 
connection for a back disability on the basis that a back 
condition was not incurred in or aggravated by service.  The 
RO notified the veteran of its decision in a letter dated in 
February 1951, but the veteran did not file a timely appeal.

Evidence received subsequent to the 1951 rating decision 
includes a letter of medical treatment dated in January 2002 
was received from L. J. Cerullo, M.D.  Dr. Cerullo stated 
that the veteran had been under his medical care for 
degenerative disc disease of the lumbar spine.  The veteran 
had reported that his back problems began 58 years ago in the 
armed services.  Dr. Cerullo opined that it was possible that 
this was the start of the veteran's back problem.  It was 
clarified that the opinion was based on history, as there was 
no radiographic or clinical evidence to either support or 
deny the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The veteran's claim for service connection for a back 
disability was last denied in February 1951.  The veteran was 
notified of the determination and did not perfect a timely 
appeal.  Absent the filing of a timely appeal a rating 
determination is final.  38 U.S.C.A. § 7105.  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001.  As noted above, the veteran 
filed an application to reopen his claim in May 2002.  As a 
result, the amended regulatory provisions governing new and 
material evidence are applicable to the veteran's claim to 
reopen.

According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2003). New and material evidence cannot be 
cumulative or redundant.  Id.  

The private medical report dated in January 2002 is new in 
that it was not previously of record.  The examiner's opinion 
that it was possible that the inservice injury was the start 
of the veteran's back problem relates to an unestablished 
fact necessary to substantiate the claim.  Thus, this 
evidence was not previously considered by VA, is neither 
cumulative nor redundant, and, in connection with evidence 
previously assembled, raises a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for a back disorder.  

The Board finds, accordingly, that the additional evidence is 
new and material, warranting reopening of the claim for 
service connection for a back disability.
  

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened.  To this extent, the appeal is granted.


REMAND

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the Board may adjudicate an issue notwithstanding the fact 
that the RO had not addressed the issue below.  The Court 
held, however, that in such a case the Board must consider 
the question of whether the veteran had been given adequate 
notice to submit evidence and argument on the new issue and 
whether the veteran had been prejudiced by the Board's action 
in considering an issue not addressed by the agency of 
original jurisdiction.  Id. at 394.  If this has not been 
done, the matter must be remanded to the RO to avoid 
prejudice to the claimant.  Id. at 393.

In this case, the Board found new and material evidence to 
justify reopening the veteran's claim for a back disability.  
In light of Bernard, however, the Board finds that it would 
constitute prejudice to the veteran for the Board to 
adjudicate the issue of entitlement to service connection for 
a back disability on the merits in the first instance.  
Accordingly, the RO must adjudicate the issue on the merits 
and provide the veteran notice of their findings as 
appropriate.

Therefore, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), including 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of his claim of entitlement to 
service connection for and a back 
disorder and the evidence, if any, that 
the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should adjudicate the claim of 
entitlement to service connection for a 
back disability on the merits.  Then, if 
the benefit sought on appeal remains 
denied a supplemental statement of the 
case must be issued, to include all 
applicable laws and regulations, and the 
veteran and his representative should be 
afforded the appropriate period of time 
within which to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 81 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes); 
see also M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



